                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

 CHRISTOPHER CONRAD,

                  Plaintiff,

            vs.                                             No. 4:18-cv-00716-NKL

 MISSOURI WALNUT GROUP, LLC,

                  Defendant.

                                              ORDER
        Plaintiff Christopher Conrad filed this action in state court in Jackson County, Missouri,

alleging “acute chemical poisoning” caused by exposure to fumes in Kansas City, Kansas.

Defendant Missouri Walnut Group, LLC removed this case to federal court, asserting diversity

jurisdiction. Defendant now seeks to have this case transferred to the Southwestern Division of

the United States District Court for the Western District of Missouri. Plaintiff has filed no response

to the motion to transfer.

        Defendant does not deny that the current venue is proper under 28 U.S.C. § 1441(a),

because this case was removed from state court in Jackson County, which is within the Western

Division of the Western District of Missouri. Nonetheless, Defendant asks the Court to exercise

its discretion to transfer this case to the Southwestern Division pursuant to 28 U.S.C. § 1404(a),

which permits the Court to “transfer any civil action to any other district or division where it might

have been brought . . . .” Defendant argues that the case should have been initiated in that division

under Missouri statute, and therefore the case should be transferred there in the “interests of

justice.”

        Missouri law requires that proceedings against a limited liability company be commenced

in either (1) “the county where the cause of action accrued,” or (2) “in any county where such
limited liability company shall have or usually keep an office or agent for the transaction of its

usual and customary business, or in the county in which the office of the registered agent of the

limited liability company is maintained.” Mo. Rev. Stat. § 347.069.2. Under the statute, then, this

case should have been commenced in Wyandotte County, Kansas, where the cause of action

accrued, or in Newton County, Missouri, where Defendant keeps a registered agent. Notably,

however, Defendant does not suggest that the fact that the case should have been commenced

within Wyandotte County renders venue here improper. It argues only that the Missouri statutory

requirement establishes that “the interest of justice” warrants transfer.

       Plaintiff has not opposed Defendant’s motion to transfer the case. Thus, only one party,

the defendant, has expressed any interest in the venue of this case. The Court therefore finds that

the factors of the parties’ convenience and the interests of justice weigh in favor of transfer.

       Accordingly, Defendant’s motion to transfer the case is GRANTED.                 The case is

TRANSFERRED to the Southwestern Division of the Western District of Missouri.

                                                       /s/ Nanette K. Laughrey
                                                       NANETTE K. LAUGHREY
                                                       United States District Judge

Dated: October 9, 2018
Jefferson City, Missouri




                                                  2
 
